Title: To Alexander Hamilton from James Read, 27 August 1799
From: Read, James (d. 1813)
To: Hamilton, Alexander


          
            Sir,
            Fort Jay, August 27, 1799
          
          The men noted on ye muster rolls as fit subjects for discharge are John Lyons and Isaac Sutton of Captn. Freeman’s company of ye 1st. Regt A&E, William Mahar of Captn. Stille’s company and Samual Ready of Captn Read’s company both of ye 2d Regt. A&E
          I am with ye greatest respect your most obt servt
          
            James Read 
            Captn. 2d Regt. A&E
          
          Major Genl A. Hamilton
          
            Fort Jay August 27th. 1799
          
        